        Case 1:17-cv-00519-DCN Document 111 Filed 02/03/21 Page 1 of 3




John F. Kurtz, Jr., ISB No. 2396
Kurtz Law PLLC
910 W. Main Street, Suite 364
Boise, ID 83702
Telephone: 208.287.8127
Facsimile: 208.287.8130
Email: jfk@kurtzlawllc.com

Dane Bolinger, ISB No. 9104
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5232
Email: dbolinger@hawleytroxell.com

Attorneys for Plaintiff/Counter-Defendant

                            UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


DICKINSON FROZEN FOODS, INC.,                 Case No. 1:17-cv-00519-DCN

              Plaintiff,                      NOTICE OF ATTORNEY CONTACT
                                              INFORMATION CHANGE
vs.
FPS FOOD PROCESS SOLUTIONS
CORPORATION,

              Defendant.


FPS FOOD PROCESS SOLUTIONS
CORPORATION,

              Counter-Claimant,

vs.

DICKINSON FROZEN FOODS, INC.,

              Counter-Defendant.



NOTICE OF ATTORNEY CONTACT INFORMATION CHANGE - 1
                                                                   45670.0013.13513228.1
        Case 1:17-cv-00519-DCN Document 111 Filed 02/03/21 Page 2 of 3




       NOTICE is given that co-counsel John F. Kurtz for Plaintiff/Counter-Defendant,

Dickinson Frozen Foods, Inc. has updated his contact information from John F. Kurtz of Hawley

Troxell Ennis & Hawley LLP to John F. Kurtz of Kurtz Law, PLLC.

       Service of all further papers and proceedings in this action, except original process,

should be served upon both John F. Kurtz of Kurtz Law, PLLC (who shall remain co-counsel of

record) and Dane A. Bolinger of Hawley Troxell Ennis & Hawley LLP as indicated:

John F. Kurtz, Jr., ISB No. 2396
Kurtz Law PLLC
910 W. Main Street, Suite 364
Boise, ID 83702
Telephone: 208.287.8127
Facsimile: 208.287.8130
Email: jfk@kurtzlawllc.com

Dane Bolinger, ISB No. 9104
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5232
Email: dbolinger@hawleytroxell.com

       DATED THIS 3rd day of February, 2021.

                                             HAWLEY TROXELL ENNIS & HAWLEY LLP




                                             By /s/ Dane Bolinger
                                                Dane Bolinger, ISB No. 9104
                                                Attorneys for Plaintiff/Counter-Defendant




NOTICE OF ATTORNEY CONTACT INFORMATION CHANGE - 2
                                                                                 45670.0013.13513228.1
        Case 1:17-cv-00519-DCN Document 111 Filed 02/03/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of February, 2021, I electronically filed the
foregoing NOTICE OF ATTORNEY CONTACT INFORMATION CHANGE with the Clerk of
the Court using the CM/ECF system which sent a Notice of Electronic Filing to the following
persons:

Elijah M. Watkins
Elijah.watkins@stoel.com

Jennifer Palmer
jenny.palmer@stoel.com




                                          /s/ Dane Bolinger
                                          Dane Bolinger




NOTICE OF ATTORNEY CONTACT INFORMATION CHANGE - 3
                                                                          45670.0013.13513228.1
